Case 1:18-cv-08382-AJN Document 24-5 Filed 03/08/19 Page 1 of 4




                EXHIBIT E
      Case 1:18-cv-08382-AJN Document 24-5 Filed 03/08/19 Page 2 of 4




From: Alon Harnoy <Alonh@Shiboleth.com>
Date: July 27, 2018 at 2:53:05 PM EDT
To: "Michael Friedlander (michael@holeycream.com)" <michael@holeycream.com>
Cc: "jstrulowitz@gmail.com" <jstrulowitz@gmail.com>
Subject: Re: Let's try resolve this

     Hi Michael

     We would appreciate the courtesy of a reply. If we don’t hear from you the letter
     to NYS Dept of Labor will be sent next week.

     Thanks
     Alon


     On Jul 25, 2018, at 4:18 PM, Alon Harnoy <Alonh@Shiboleth.com> wrote:

           Confidential: For Settlement Purposes.

           Dear Michael,

           Jason and I wanted to reach out to you to see if we can amicably come to
           a resolution with respect to various matters that occurred over the past
           few weeks. Ultimately we would like to leave things between us in a
           pleasant manner given that we know each other through the shul.

           We have tried to unpack all that has transpired in the past few weeks, and
           this is how we see things:

              1.       For several reasons Jason did not see a future working in this
                      business. While Jason had intended to work at Holey Cream until
                      September, his experience caused him to change his mind and he
                      communicated that to Michael as soon as he made his decision.
                      Once that decision has been made, Jason concluded that it really
                      did not make sense for him to continue working at Holey Cream.
                      We understand that Michael had some expectation of Jason
                      working one more week and this was an unfortunate
                      consequence. I note in any event that Michael communicated to
                      me on Sunday July 22 that he was only interested in Jason
                      working at Holey Cream for one more week following as of July 22
                      – so the maximum amount of disruption to Michael was one week
                      of work.  

              2.       With the absence of a manager, the Chocolateworks opportunity
                      on Lexington becomes currently unviable, and I think we all agree
                      to walk away from it.

                        
Case 1:18-cv-08382-AJN Document 24-5 Filed 03/08/19 Page 3 of 4


      3.    Jason worked at the Holey Cream location for two week during
           the period of July 9 –July 20, 2018. Jason has a log of all the hours
           that he was there. The total amount of hours worked in the first
           week was 57 hours and the total amount of hours worked in the
           second weeks was 70 hours (we also have a breakdown of hours
           by date if relevant). During this time Jason was working very hard
           in the day to day operation of the 9th Ave and 53 rd st. Holey
           Cream store, including servicing customers, taking orders and
           processing credit cards, doing deliveries, setting up and opening
           the store, conducting inventory, interviewing current and
           potentially new employees, as well as helping to launch the 3rd
           Ave and 35th st Holey Cream location. While we did discuss Jason
           learning the ice cream business, Michael had clearly told Jason
           and myself on several occassions, that Michael would pay Jason a
           salary for his work at Holey Cream, including when we had a
           conference call at my house to discuss on Monday July 2. We
           have legally recorded conversations and other evidence where
           Michael confirms this obligation to pay to Jason for the time he
           worked at Holey Cream, and we had agreed payment based on a
           $75K/year salary.   There is no question that Jason worked for 2
           weeks at Holey Cream, and, whether there was a resignation or
           even a termination for cause (which there was not), the law is
           clear that individuals must be paid by the establishment for the
           work performed.

      4.       As a concession to Michael and in interests of an amicable
              solution, we are willing to propose now (and conditioned upon a
              prompt settlement) that Michael pays for one week of Jason’s
              salary in the amount of $1400, and Alon will pay Jason for the
              other week. We think this is a very fair and reasonable solution
              and hope that you find it in your heart to do the right thing.

      5.       If we cannot reach an amicable solution with respect to paying
              Jason for the time he worked for Holey Cream, then we are
              prepared to send a letter to the New York State Department of
              Labor noting that Jason worked at Holey Cream for two weeks
              and never was paid for his time despite having clear evidence of
              an obligation to pay from Michael.   My firm has sent letters like
              this in the past to the New York State Department of Labor, so we
              know the law and it is easy to produce and submit such a letter.
              Ultimately the result of such a letter would be Holey Cream
              having to pay Jason salary, plus overtime (any hours over 40
              hours), plus damages, plus legal fees to Jason’s lawyer. Worse
              still, it would create a negative record against Holey Cream with
              the New York State Department of Labor. We have no desire or
              agenda to hurt your business, Michael, we just want Jason to be
              paid for the work he did.   We prefer not to send such letter and
              to resolve this amicably as we propose. We hope you agree.
   Please let us know if you are in agreement and then we can discuss how
   payment and other documentation can be handled.

   I remind you that we were very close to doing a business together, and
   the only change that happened was Jason ultimately decided this was not
   for him. This should not cause parties to walk away from prior
   agreements, so let’s please honor then and move on as friends.
 Case 1:18-cv-08382-AJN Document 24-5 Filed 03/08/19 Page 4 of 4



      If you would like to talk about this in a call or meet in person would be
      happy to.




      Thanks
      Alon

      Alon Harnoy, Esq.
      Managing Partner
      SHIBOLETH LLP

      1 Penn Plaza, Suite 2527
      New York, NY 10119
      T (212) 792-0040
      F (212) 563-7108
      www.shiboleth.com
      alonh@shiboleth.com


The information contained in this transmission, including attachments, is strictly
confidential and intended solely for and the use by the intended recipients. This
email may be protected by the attorney-client privilege, work-product doctrine, or
other applicable legal or professional protections. If you are not the intended
recipient, please be notified that any retention, use, disclosure, dissemination,
distribution or copying of this email is strictly prohibited, Kindly notify us of your
inadvertent receipt of the email, by return email, destroy any printouts and delete
any electronic copies. Any waiver of any privilege which might otherwise arise
from this email being sent to, or received by, an unintended recipient is hereby
expressly disclaimed. No attorney-client relationship is created by virtue of a
recipients receipt of this email in error. Thank you.
